Mr. Chibe Justice Sheldon, dissenting: Admitting the objections to this particular 22d section of the act to be well taken, I am unable to perceive any sufficient reason for pronouncing the whole act to be void. It is a general act, relating to “ all incorporated cities in this State,” containing a great variety of important general, absolute provisions,—as, among others, defining the various purposes for which taxes may be levied; regulating their imposition; providing for sinking funds for the payment of indebtedness, and their management; forbidding the contracting of any debt, without, at the same time, providing for the levy of a tax to meet its payment; permitting the levy of taxes for any one year to the amount of, and not to exceed, three per cent upon the valuation of property (there being a number of special city charters throughout the State limiting taxation to a less rate); providing that there shall be but one sale in any one year for any general taxes, special taxes or special assessments, etc., etc. This section 22 only provides an alternative mode for the assessment and collection of city taxes by the substitution of a different officer for assessor and collector. It is a quite indifferent circumstance, as bearing upon the important general provisions of the act, what particular officer shall collect the taxes. Striking out this section, leaves a perfect mode of assessing and collecting taxes otherwise provided for in the act, and would have no effect upon other important portions of it, those adverted to being among the number. The other provisions of the act are general, independent, having no alternative or optional feature, but absolute, and may well stand in force, entirely unaffected by the striking out of this particular optional section 22 of the act.